Exhibit 10.20

AMENDED AND RESTATED GUARANTY

AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of March 1, 2018, made
by each of the parties listed on the signature pages hereof and each other
Person which may from time to time become a party to this Guaranty pursuant to
Section 24 (collectively, the “Guarantors”, and each, a “Guarantor”), in favor
of the Guarantied Parties referred to below.

W I T N E S S E T H:

WHEREAS, Helen of Troy L.P., a Texas limited partnership, has entered into an
Amended and Restated Credit Agreement, dated as of January 16, 2015, among Helen
of Troy Limited a Bermuda company (“Limited”), the Lenders party thereto, and
Bank of America, N.A., as the Administrative Agent, Swing Line Lender and L/C
Issuer (hereinafter, the “Administrative Agent”) for the Lenders, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of December 7, 2016 and that certain Second Amendment, Assumption, Consent and
Ratification Agreement dated March 1, 2018 (the Second Amendment”) (said Credit
Agreement, as it has and may further be amended, supplemented or otherwise
modified from time to time, being the “Credit Agreement”, and capitalized terms
not defined herein but defined therein being used herein as therein defined);
and

WHEREAS, in connection with the Second Amendment, (i) Helen of Troy L.P. has
assigned to Helen of Troy Texas Corporation all of its rights and obligations
under the Credit Agreement and the other Loan Documents, and (ii) Helen of Troy
Texas Corporation has assumed all of Helen of Troy L.P.’s rights and obligations
under the Credit Agreement and the other Loan Documents.

WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Revolving Loans, Swing Line Loans and Letters
of Credit under the Credit Agreement; and

WHEREAS, pursuant to the Credit Agreement, the Guarantors executed that certain
Guaranty dated as of January 16, 2015 as supplemented by that certain Guaranty
Supplement No. 1, dated March 18, 2016 and that certain Guaranty Supplement No.
2, dated December 7, 2016 (collectively, the “Existing Guaranty
Agreement”).  The parties hereto desire to amend and restate the Existing
Guaranty Agreement pursuant to the terms of this Guaranty;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Loans and issue and/or participate in Letters of Credit under the Credit
Agreement that the Guarantors shall have executed and delivered this Guaranty;
and

WHEREAS, the Lenders, the Administrative Agent, any Lender or Affiliate of any
Lender entering into a Swap Contract (provided that such Lender was a Lender at
the time such Swap Contract was entered into) with the Borrower or any
Subsidiary of the Borrower (such Swap Contract, a “Guarantied Swap Contract”),
and the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document are herein referred to as the “Guarantied
Parties”;

 





--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Revolving Loans, the Swing Line Lender to make Swing Line Loans and the L/C
Issuer to issue Letters of Credit, the Guarantors hereby agree as follows:

SECTION 1.   Guaranty.  The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) all
obligations owed to any Guarantied Party pursuant to a Guarantied Swap Contract,
excluding any Excluded Swap Obligations of a Guarantor, (c) any and all
reasonable out-of-pocket expenses (including, without limitation, reasonable
expenses and reasonable counsel fees and expenses of the Administrative Agent
and the Lenders) incurred by any of the Guarantied Parties in enforcing any
rights under this Guaranty and (d) all present and future amounts that would
become due but for the operation of any provision of Debtor Relief Laws, and all
present and future accrued and unpaid interest, including, without limitation,
all post-petition interest if the Borrower or any Guarantor voluntarily or
involuntarily becomes subject to any Debtor Relief Laws (the items set forth in
clauses (a), (b), (c) and (d) immediately above being herein referred to as the
“Guarantied Obligations”).  Upon failure of the Borrower to pay any of the
Guarantied Obligations when due after the giving by the Administrative Agent
and/or the Lenders of any notice and the expiration of any applicable cure
period in each case provided for in the Credit Agreement and other Loan
Documents (whether at stated maturity, by acceleration or otherwise), the
Guarantors hereby further jointly and severally agree to promptly pay the same
after the Guarantors’ receipt of notice from the Administrative Agent of the
Borrower’s failure to pay the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance by the Guarantied Parties of this Guaranty or
the creation or incurrence of any of the Guarantied Obligations.  This Guaranty
is an absolute guaranty of payment and performance of the Guarantied Obligations
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any Collateral.  Notwithstanding anything herein or in any other
Loan Document to the contrary, in any action or .proceeding involving any state
corporate law, or any state or federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if, as a result of
applicable law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Bankruptcy Code or any applicable provisions of
comparable state law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and (b) to the value as
assets of such Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights of subrogation, contribution,
reimbursement, indemnity or similar rights held by such Guarantor pursuant to
(i) applicable requirements of Law, (ii) Section 10 hereof or (iii) any other
contractual obligations providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guaranty or other guaranties of the Guarantied Obligations by
such parties, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other





2

--------------------------------------------------------------------------------

 



creditors, on account of the amount of its liability under this Section 1, then
the amount of such liability shall, without any further action by such
Guarantor, any Lender, the Administrative Agent or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 2.   Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Notes and the other Loan Documents, without set-off or
counterclaim, and regardless of any Applicable Law now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:

(a)        any lack of validity or enforceability of any provision of any other
Loan Document or any other agreement or instrument relating to any Loan
Document, or avoidance or subordination of any of the Guarantied Obligations;

(b)        any change in the time, manner or place of payment of, or in any
other term of, or any increase in the amount of, all or any of the Guarantied
Obligations, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Credit Agreement, the Notes or any of the
other Loan Documents;

(c)        any exchange, release or non-perfection of any Lien on any collateral
for, or any release of any Loan Party or amendment or waiver of any term of any
other guaranty of, or any consent to departure from any requirement of any other
guaranty of, all or any of the Guarantied Obligations;

(d)        the absence of any attempt to collect any of the Guarantied
Obligations from the Borrower or from any other Loan Party or any other action
to enforce the same or the election of any remedy by any of the Guarantied
Parties;

(e)        any waiver, consent, extension, forbearance or granting of any
indulgence by any of the Guarantied Parties with respect to any provision of any
other Loan Document;

(f)        the election by any of the Guarantied Parties in any proceeding under
any Debtor Relief Law;

(g)        any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or

(h)        any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of the Borrower or any Guarantor other than
payment or performance of the Guarantied Obligations.

SECTION 3.   Waiver.

(a)        Each Guarantor hereby (i) waives, to the extent permitted by
Applicable Law, (A) promptness, diligence, and, except as otherwise provided
herein, notice of acceptance and any and all other notices, including, without
limitation, notice of intent to accelerate and notice





3

--------------------------------------------------------------------------------

 



of acceleration, with respect to any of the Guarantied Obligations or this
Guaranty, (B) any requirement that any of the Guarantied Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral, (C) the filing of any claim with a court in
the event of receivership or bankruptcy of the Borrower or any other Person,
(D) except as otherwise provided herein, protest or notice with respect to
nonpayment of all or any of the Guarantied Obligations, (E) the benefit of any
statute of limitation relating to the collection of the Obligations against the
Borrower, (F) except as otherwise provided herein, all demands whatsoever (and
any requirement that demand be made on the Borrower or any other Person as a
condition precedent to such Guarantor’s obligations hereunder), (G) all rights
by which any Guarantor might be entitled to require suit on an accrued right of
action in respect of any of the Guarantied Obligations or require suit against
the Borrower or any other Guarantor or Person, whether arising pursuant to
Section 43.002 of the Texas Civil Practice and Remedies Code, as amended,
Section 17.001 of the Texas Civil Practice and Remedies Code, as amended,
Rule 31 of the Texas Rules of Civil Procedure, as amended, or otherwise, (H) any
defense based upon an election of remedies by any Guarantied Party, or
(I) notice of any events or circumstances set forth in clauses (a) through (h)
of Section 2 hereof; and (ii) covenants and agrees that, except as otherwise
agreed by the parties, this Guaranty will not be discharged except by complete
payment and performance of the Guarantied Obligations and any other obligations
of such Guarantor contained herein.

(b)        If, in the exercise of any of its rights and remedies in accordance
with the provisions of Applicable Law, any of the Guarantied Parties shall
forfeit any of its rights or remedies,  including, without limitation, its right
to enter a deficiency judgment against the Borrower or any other Person, whether
because of any Applicable Law pertaining to “election of remedies” or the like,
each Guarantor hereby consents to such action by such Guarantied Party and
waives any claim against the Guarantied Parties based upon such action.  Any
election of remedies which, by reason of such election, results in the denial or
impairment of the right of such Guarantied Party to seek a deficiency judgment
against the Borrower shall not impair the obligation of such Guarantor to pay
the full amount of the Guarantied Obligations or any other obligation of such
Guarantor contained herein.

(c)        In the event any of the Guarantied Parties shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by Law or under
any of the Loan Documents, to the extent not prohibited by Applicable Law, such
Guarantied Party may bid all or less than the amount of the Guarantied
Obligations and the amount of such bid, if successful, need not be paid by such
Guarantied Party but shall be credited against the Guarantied Obligations.

(d)        Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on the Collateral, such Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, for application to the Guarantied Obligations, the amount that would
otherwise have been due and payable had such rights and remedies been permitted
to be exercised by the Guarantied Parties.





4

--------------------------------------------------------------------------------

 



(e)        Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and of each other Loan
Party, and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations or any part thereof, that diligent inquiry would reveal.
Each Guarantor hereby agrees that the Guarantied Parties shall have no duty to
advise any Guarantor of information known to any of the Guarantied Parties
regarding such condition or any such circumstance.  In the event that any of the
Guarantied Parties in its sole discretion undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which, pursuant
to accepted or .reasonable banking or commercial finance practices, such
Guarantied Party wishes to maintain as confidential, or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.

(f)        Each Guarantor consents and agrees that the Guarantied Parties shall
be under no obligation to marshal any assets in favor of any Guarantor or
otherwise in connection with obtaining payment of any or all of the Guarantied
Obligations from any Person or source.

SECTION 4.   Representations and Warranties.  Each Guarantor hereby represents
and warrants to the Guarantied Parties that the representations and warranties
set forth in Article V of the Credit Agreement as they relate to such Guarantor
or to the Loan Documents to which such Guarantor is a party are true and correct
in all material respects in the manner specified in the Credit Agreement and the
Guarantied Parties shall be entitled to rely on each of them as if they were
fully set forth herein.

SECTION 5.    Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Credit Agreement) and signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 6.    Addresses for Notices.  All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement, provided that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of the Borrower at the Borrower’s then current
address (or facsimile number) for notice under the Credit Agreement.

SECTION 7.   No Waiver; Remedies.

(a)        No failure on the part of any Guarantied Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law or any of the other Loan Documents.

(b)        No waiver by the Guarantied Parties of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by any of the Guarantied Parties permitted hereunder shall in way affect
or impair any of the rights of the





5

--------------------------------------------------------------------------------

 



Guarantied Parties or the obligations of any Guarantor under this Guaranty or
under any of the other Loan Documents, except as specifically set forth in any
such waiver.  Any determination by a court of competent jurisdiction of the
amount of any principal and/or interest or other amount constituting any of the
Guarantied Obligations shall be conclusive and binding on each Guarantor
irrespective of whether such Guarantor was a party to the suit or action in
which such determination was made.

SECTION 8.    Right of Set-off.  Upon the occurrence .and during the continuance
of any Event of Default under the Credit Agreement, each of the Guarantied
Parties is hereby authorized at any time and from time to time, to the fullest
extent permitted by Applicable Law, to set-off and apply any and all deposits
(general or special (except trust and escrow accounts), time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guarantied Party to or for the credit or the account of each Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not such Guarantied
Party shall have made any demand under this Guaranty; provided,  however, such
Guarantied Party shall promptly notify such Guarantor and the Borrower after
such set-off and the application made by such Guarantied Party.  The rights of
each Guarantied Party under this Section 8 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Guarantied Party may have.

SECTION 9.    Continuing Guaranty; Transfer of Notes.  This Guaranty (a)(i) is a
continuing guaranty and shall remain in full force and effect until the date
that the Aggregate Commitments have been terminated, all Loans and other
Obligations have been paid in full and no Letters of Credit are outstanding and
all obligations and liabilities in respect of Swap Obligations owed to any
Guarantied Party have been paid in full (the “Release Date”) and (ii) binding
upon each Guarantor, its permitted successors and assigns, and (b) inures to the
benefit of and be enforceable by the Guarantied Parties and their respective
successors, permitted transferees, and permitted assigns.  Without limiting the
generality of the foregoing clause (b), each of the Guarantied Parties may
assign or otherwise transfer any Note held by it or the Guarantied Obligations
owed to it to any other Person, and such other Person shall thereupon become
vested with all the rights in respect thereof granted to such Guarantied Party
herein or otherwise with respect to such of the Notes and the Guarantied
Obligations so transferred or assigned, subject, however, to compliance with the
provisions of Section 10.06 of the Credit Agreement in respect of
assignments.  Except as the result of the consummation of a transaction
permitted under Section 7.04 or 7.05 of the Credit Agreement, no Guarantor may
assign any of its obligations under this Guaranty without first obtaining the
written consent of the Lenders as set forth in the Credit Agreement.  If upon
any merger, dissolution, liquidation or consolidation permitted under
Section 7.04 of the Credit Agreement or any Disposition permitted by
Section 7.05 of the Credit Agreement, a Guarantor no longer exists or is no
longer a Subsidiary of Limited, such Guarantor shall be released of its
obligations hereunder.

SECTION 10. Reimbursement.  To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guarantied Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans and the Letters of Credit and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guarantied Obligations (excluding the amount thereof repaid by the Borrower) in
the same proportion as such Guarantor’s net worth at the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors at the
date enforcement is





6

--------------------------------------------------------------------------------

 



sought hereunder, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worths of such other Guarantors at the date enforcement hereunder is
sought.  Notwithstanding anything to the contrary, each Guarantor agrees that
the Guarantied Obligations may at any time and from time to time exceed the
amount of the liability of such Guarantor hereunder without impairing its
guaranty herein or effecting the rights and remedies of the Guarantied Parties
hereunder.  This Section 10 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 10 is intended to or shall
impair. the obligations of the Guarantors, jointly and severally, to pay to the
Guarantied Parties the Guarantied Obligations as and when the same shall become
due and payable in accordance with the terms hereof.

SECTION 11. Reinstatement.  This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall, to the fullest extent permitted by Applicable Law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guarantied Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Guarantied Obligations or such part thereof,
whether as a “voidable preference,” “fraudulent transfer,” or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guarantied Obligations shall, to the fullest extent permitted by law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 12. GOVERNING LAW.

(a)        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b)        The parties hereto agree that Chapter 346 (other than 346.004) of the
Texas Finance Code (which regulates certain revolving credit accounts and
revolving tri-party accounts) shall not apply to Loans under this Guaranty.

(c)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS (DALLAS DIVISION), AND BY EXECUTION, DELIVERY AND ACCEPTANCE
OF THIS GUARANTY, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR





7

--------------------------------------------------------------------------------

 



HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

SECTION 13. Waiver of Jury Trial.  EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY (OR BY ACCEPTANCE HEREOF) EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF ANY ONE OR MORE OF EACH GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 14. Section Titles.  The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Guaranty.

SECTION 15.  Execution in Counterparts.  This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

SECTION 16. Miscellaneous.  All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor.  All references to the singular shall be deemed to
include the plural where the context so requires.

SECTION 17. Subrogation and Subordination.

(a)        Subrogation.  Notwithstanding any reference to subrogation contained
herein to the contrary, until the Release Date, each Guarantor hereby
irrevocably waives any claim or other rights which it may have or hereafter
acquire against the Borrower that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Lender against the Borrower or any collateral which any Lender now has or
hereafter acquires, whether





8

--------------------------------------------------------------------------------

 



or not such claim, remedy or right arises in equity, or under contract, statutes
or common law, including without limitation, the right to take or receive from
the Borrower, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim or other
rights.  If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Guarantied Obligations shall not have been paid in
full, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of, the Lenders, and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement.  Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section 17 is knowingly
made in contemplation of such benefits.

(b)        Subordination.  All debt and other liabilities of the Borrower to any
Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

(i)         Until the Release Date, each Guarantor agrees that it will not
request, demand, accept, or receive (by set-off or other manner) any payment
amount, credit or reduction of all or any part of the amounts owing under the
Borrower Debt or any security therefor, .except as specifically allowed pursuant
to clause (ii) below;

(ii)       Notwithstanding the provisions of clause (i) above, the Borrower may
pay to the Guarantors and the Guarantors may request, demand, accept and receive
and retain from the Borrower payments, credits or reductions of all or any part
of the amounts owing under the Borrower Debt or any security therefor on the
Borrower Debt, provided that the Borrower’s right to pay and the Guarantors’
right to receive any such amount shall automatically and be immediately
suspended and cease (A) upon the occurrence and during the continuance of an
Event of Default or (B) if, after taking into account the effect of such
payment, an Event of Default would occur and be continuing.  The Guarantors’
right to receive amounts under this clause (ii) (including any amounts which
theretofore may have been suspended) shall automatically be reinstated at such
time as the Event of Default which was the basis of such suspension has been
cured or waived (provided that no subsequent Event of Default has occurred) or
such earlier date, if any, as the Administrative Agent gives notice to the
Guarantors of reinstatement by the Required Lenders, in the Required Lenders’
sole discretion;

(iii)      If any Guarantor receives any payment on the Borrower Debt in
violation of this Guaranty, such Guarantor will hold such payment in trust for
the Lenders and will immediately deliver such payment to the Administrative
Agent; and

(iv)       In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower (an “Insolvency Proceeding”) and subject to
court orders issued pursuant to the Bankruptcy Code, the Guarantied Obligations
shall first be paid, discharged and performed in full before any payment or
performance is made upon the Borrower Debt notwithstanding any other provisions
which may be made in such Insolvency Proceeding.  In the event of any Insolvency
Proceeding, each Guarantor will at any time prior to the Release Date (A) file,
at the request of any Guarantied Party, any





9

--------------------------------------------------------------------------------

 



 

claim, proof of claim or similar instrument necessary to enforce the Borrower’s
obligation to pay the Borrower Debt, and (B) hold in trust for and pay to the
Guarantied Parties any and all monies, obligations, property, stock dividends or
other assets received in any such proceeding on account of the Borrower Debt in
order that the Guarantied Parties may apply such monies or the cash proceeds of
such other assets to the Obligations.

SECTION 18. Guarantor Insolvency.  Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
there is an Event of Default under the Credit Agreement or whether any part of
the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to such Guarantied Party
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

SECTION 19. Rate Provision.  It is not the intention of any Guarantied Party to
make an agreement violative of the laws of any applicable jurisdiction relating
to usury.  Regardless of any provision in this Guaranty, no Guarantied Party
shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate.  In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate.  If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied to the reduction of the principal amount of outstanding
Revolving Loans, Swing Line Loans, L/C Borrowings and any remainder shall be
promptly refunded to the payor.  In determining whether or not interest paid or
payable with respect to the Guarantied Obligations, under any specified
contingency, exceeds the Highest Lawful Rate, the Guarantors and the Guarantied
Parties shall, to the maximum extent permitted by Applicable Law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such Guarantied Obligations so that the
interest paid on account of such Guarantied Obligations does not exceed the
Highest Lawful Rate and/or (c) allocate interest between portions of such
Guarantied Obligations; provided that if the Guarantied Obligations are paid and
performed in full prior to the end of the full contemplated term thereof, and if
the interest received for the actual period of existence thereof exceeds the
Highest Lawful Rate, the Guarantied Parties shall refund to the payor the amount
of such excess or credit the amount of such excess against the total principal
amount owing, and, in such event, no Guarantied Party shall be subject to any
penalties provided by any laws for contracting for, charging or receiving
interest in excess of the Highest Lawful Rate.

SECTION 20. Severability.  Any provision of this Guaranty which is for any
reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.





10

--------------------------------------------------------------------------------

 



 

SECTION 21. Taxes.

(a)        Any and all payments by or on account of any obligations of the
Guarantors hereunder shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any
Guarantor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Guarantied Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Guarantor shall make
such deductions and (iii) such Guarantor shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

(b)        Without limiting the provisions of subsection (a) above, the
Guarantors shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with Applicable Law.

(c)        The Guarantors shall indemnify each Guarantied Party, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or .asserted on or
attributable to amounts payable under this Section) paid by such Guarantied
Party and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Guarantors by such Guarantied Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of any Guarantied Party shall be conclusive absent manifest error.

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Guarantor to a Governmental Authority, such Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)        If any Guarantied Party determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Guarantor or with respect to which any Guarantor has paid
additional amounts pursuant to this Section, it shall pay to such Guarantor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Guarantor under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Guarantied Party, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that such Guarantor, upon the request of such Guarantied Party, agrees
to repay the amount paid over to such Guarantor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Guarantied
Party in the event such Guarantied Party is required to repay such refund to
such Governmental Authority.  This subsection shall not be construed to require
any Guarantied Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Guarantors or any other
Person.





11

--------------------------------------------------------------------------------

 



(f)        The obligations of each Guarantor and Guarantied Party under this
Section 21 shall survive termination of the Aggregate Commitments and repayment
of all Guarantied Obligations.

SECTION 22.  Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantors in respect of any
such sum due from it to the Guarantied Parties hereunder shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of the
Credit Agreement (the “Agreement Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  To the extent permitted by Applicable Law, if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent from the Guarantors in the Agreement Currency
after taking into account any set-offs or counterclaims of any Loan Party
against the Person to whom such obligation was owing on which a final judgment
has been rendered, the Guarantors agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Guarantors (or to any other Person who
may be entitled thereto under Applicable Law).

SECTION 23.  Keepwell.  Each Guarantor which is a Qualified ECP Guarantor hereby
acknowledges and agrees to its undertakings under Section 10.21 of the Credit
Agreement.

SECTION 24.  Additional Guarantors.  Upon the execution and delivery by any
other Person of a Guaranty Supplement in substantially the form of Exhibit A (a
“Guaranty Supplement”), such Person shall become a “Guarantor” hereunder with
the same force and effect as if originally named as a Guarantor herein.  The
execution and delivery of any Guaranty Supplement shall not require the consent
of any other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

SECTION 25. Amendment and Restatement.  The Guarantors previously executed and
delivered the Existing Guaranty Agreement in favor of the Guarantied Parties (as
defined in the Existing Guaranty Agreement).   This Guaranty is an amendment and
restatement of the Existing Guaranty Agreement and is a “Guaranty” as defined in
the Credit Agreement.  Each Guarantor affirms its obligations pursuant to the
Existing Guaranty Agreement and agrees that this Guaranty amends and restates
the Existing Guaranty Agreement in its entirety.  This Guaranty is not intended
as, and shall not be construed as, a release or novation of any obligation of
any Guarantor pursuant to the Existing Guaranty Agreement.

SECTION 26.  ENTIRE AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES





12

--------------------------------------------------------------------------------

 



REGARDING THE SUBJECT MATTER HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 



13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

 

 

 

 

    

GUARANTORS:

 

 

 

 

 

HELEN OF TROY L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

 

a Nevada corporation, General Partner

 

 

 

 

 

HELEN OF TROY LIMITED,

 

 

a Bermuda company

 

 

 

 

 

HELEN OF TROY LIMITED,

 

 

a Barbados corporation

 

 

 

 

 

HOT NEVADA, INC.,

 

 

a Nevada corporation

 

 

 

 

 

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation

 

 

 

 

 

HELEN OF TROY TEXAS CORPORATION,

 

 

a Texas corporation

 

 

 

 

 

IDELLE LABS LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

 

a Nevada corporation, General Partner

 

 

 

 

 

OXO INTERNATIONAL LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

 

a Nevada corporation, General Partner

 

 

 

 

 

PUR WATER PURIFICATION PRODUCTS, INC.,

 

 

a Nevada corporation

 

 

 

 

 

KAZ, INC.,

 

 

a New York corporation

 

 

 

 

 

KAZ USA, INC.,

 

 

a Massachusetts corporation

 

 

 

 

 

KAZ CANADA, INC.,

 

 

a Massachusetts corporation

 

 

 

 

 

STEEL TECHNOLOGY, LLC,

 

 

an Oregon limited liability company

 

 

 

 

 

HD HOLDING INC.,

 

 

a Nevada corporation

 

 

 

 





Signature Page to Guaranty

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

By:

/s/ Brian L. Grass

 

 

 

Brian L. Grass

 

 

 

Title for all: Chief Financial Officer

 

 

 

 

 

HELEN OF TROY MACAO COMMERCIAL

 

 

OFFSHORE LIMITED,

 

 

a Macau corporation

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

 

 

Vincent D. Carson

 

 

 

Manager

 

 

 

 

NOTARIAL CERTIFICATE OF      Brian L.
Grass                                          

NOTARY PUBLIC DO HEREBY CERTIFY AND ATTEST that on the day of the date hereof
personally came and appeared before me Brian L. Grass, the duly authorized Chief
Financial Officer of Helen of Troy Limited, a Barbados corporation, one of the
executing parties to the within written document and did in my presence sign and
deliver the same as and for his free and voluntary act and deed.

IN FAITH AND TESTIMONY WHEREOF I the said Rosemary Vasquez have hereunto set and
subscribed my name and caused my Seal of Office to be hereunto put and affixed
this 27 day of February, 2018.

 

 



Signature Page to Guaranty

--------------------------------------------------------------------------------

 



 

 

 

Signed Sealed and Delivered as a

    

 

Deed by Helen of Troy Limited,

 

 

a Barbados company,

 

 

by Order of the Board

 

/s/ Brian L. Grass

 

 

Name in print

 

 

Brian L. Grass, Chief Financial Officer

 

 

 

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

/s/ Rosemary Vasquez

 

 

Notary Public

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A to Guaranty

GUARANTY SUPPLEMENT NO.    

THIS GUARANTY SUPPLEMENT NO.         (this “Guaranty Supplement”) is made as of
                            , to the Amended and Restated Guaranty dated as of
March 1, 2018 (such agreement, together with all amendments and restatements,
the “Guaranty”), among the initial signatories thereto and each other Person
which from time to time thereafter became a party thereto pursuant to Section 24
thereof (each, individually, a “Guarantor” and, collectively, the “Guarantors”),
in favor of the Guarantied Parties (as defined in the Guaranty).

BACKGROUND.

Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty.  The Guaranty provides that additional parties may become Guarantors
under the Guaranty by execution and delivery of this form of Guaranty
Supplement.  Pursuant to the provisions of Section 24 of the Guaranty, the
undersigned is becoming an Additional Guarantor under the Guaranty.  The
undersigned desires to become a Guarantor under the Guaranty in order to induce
the Guarantied Parties to continue to make credit extensions and accommodations
under the Loan Documents.

AGREEMENT.

NOW, THEREFORE, the undersigned agrees with the Administrative Agent and each
other Guarantied Party as follows:

SECTION 1.  In accordance with the Guaranty, the undersigned hereby becomes a
Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto as a Guarantor and the undersigned hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof.  Each reference to a “Guarantor” or an “Additional
Guarantor” in the Guaranty shall be deemed to include the undersigned.

SECTION 2.  Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect in accordance with its terms.

SECTION 3.  THIS GUARANTY SUPPLEMENT AND THE GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

SECTION 4.  This Guaranty Supplement hereby incorporates by reference the
provisions of the Guaranty, which provisions are deemed to be a part hereof, and
this Guaranty Supplement shall be deemed to be a part of the Guaranty.





Exhibit A to Guaranty

--------------------------------------------------------------------------------

 



SECTION 5.  This Guaranty Supplement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.





Exhibit A to Guaranty

--------------------------------------------------------------------------------

 



EXECUTED as of the date above first written.

 

ADDRESS:

  

  

[ADDITIONAL GUARANTOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

 

Attention:

 

 

 

Print Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO BY:

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Print Title:

 

 

 

 

 

 

Exhibit A to Guaranty

--------------------------------------------------------------------------------